Corrected DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The amendment filed on 02/06/2015 has been entered and fully considered. Claims 1-6 and 9-20 remain pending in the application, where independent Claims 1 and 6 have been amended. 

The following is a correction to the previously filed Examiner’s Amendment:

Examiner’s Amendment
	2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 6. (Currently Amended) -- A method for determining a residual retardance of a Liquid Crystal on Silicon (LCOS) panel, the method comprising: transmitting a light beam from a light source along a principal axis of a light path between the light [[source and the LCOS panel, wherein the principal axis is oriented at a non-normal angle of incidence with respect to the LCOS panel and measuring an intensity of a reflected light beam; biasing the LCOS panel in a dark state; measuring a dark state intensity of the reflected light beam; biasing the LCOS panel in a bright state; measuring a bright state intensity of the reflected light beam; Page 5 of 12 determining a residual retardance of the LCOS panel based on a contrast ratio of the bright state intensity and the dark state intensity; and selecting a compensator for the LCOS panel based on the residual retardance. --

All the other claims are entered as filed by Applicants on 06/17/2022.


Response to Arguments

3- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 112(b) rejections previously set forth in the final office action mailed on 04/05/2022. 


Allowable Subject Matter

4- Claims 1-6 and 9-20 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent method claims 1 and 6, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A method for determining a residual retardance of a Liquid Crystal on Silicon (LCOS) panel, the method comprising: transmitting a light beam from a light source along a principal axis of a light path between the light source and the LCOS panel, wherein the principal axis is oriented at a non-normal angle of incidence with respect to the LCOS panel and measuring an intensity of a reflected light beam; 
biasing the LCOS panel in a dark state; measuring a dark state intensity…
biasing the LCOS panel in a bright state; measuring a bright state intensity …
Page 5 of 12determining a residual retardance of the LCOS panel based on a contrast ratio of the bright state intensity and the dark state intensity; and 
selecting a compensator for the LCOS panel based on the residual retardance.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Chen, Bruzzone and Coppeta. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886